Citation Nr: 1230416	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file. 

The Board in June 2012 remanded this matter for additional development including a VA examination and medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that further development is necessary before a decision on the merits of the claims of service connection for right and left knee disabilities can be made.

The Veteran bases his theory of service connection on his knees being exposed to extreme cold weather during service in Korea.  Regarding the Veteran's contention that his bilateral osteoarthritis and the resultant bilateral total knee replacements many years after service were the result of his knees being frozen on several occasions during his service in Korea, the Board concedes that the Veteran was exposed to extreme cold weather conditions during service. 
The Veteran submitted internet materials dated July 27, 2010, from various sources, including US Today Health, with respect to Korean War Veteran's Cold Injuries which referred to common problems that result from acute cold injury including arthritis, joint stiffness or loss of range of motion; eHow, with respect to frostbite effects; Manfred Kaiser, introduction to cold weather effects. These include highlighted references indicating that cold weather injuries may cause stiffness in the joints and degenerative changes in the bones to include arthritis. 

The Board in June 2012 remanded this case to afford the Veteran a new VA examination to address whether the Veteran's current bilateral knee symptoms were related to his experiences or symptoms during service.  The examiner was requested to include a medical opinion which discusses the internet treatises submitted by the Veteran.

In a VA examination in July 2012 the examiner opined that the bilateral knee disorder was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions."  The rationale was that the;

Veteran had severe osteoarthritis of the knee joints S/P bilateral knee replacement.  Veteran claimed that his knee osteoarthritis was associated to extreme cold exposure at South Korea in 1952.  There is no study that showed relationship between extreme cold exposure and osteoarthritis of the knees.  .............................

But cold exposure can aggravate existing osteoarthritis.  Veteran denied existing arthritis prior to service and during service.

He stated that his knee pain started when he turned 28 years, 5 years after discharge from the service.  

Veteran denied any knee injury, tissue of soft tissue injury as a result of cold exposure.

Veteran worked at coal mine for more than 25 years.  The job predisposed Veteran to joint loading and repetitive damage over time.  

Veteran had bilateral knee replacement in 2007, following year's chronic knee pain.

The claimed condition is less likely than not proximately due to extreme cold exposure during service.  

Subsequently in the August 2012 Service Representative's written brief and in a letter from the Veteran also dated in August 2012, they both alleged that the July 2012 VA examiner's medical opinion was inadequate.  It is noted that while it was accurate that the Veteran worked many years for coal mines, he worked as a bookkeeper in an office environment and had testified to that fact.  The VA examiner erroneously stated that the Veteran had worked in the coal mines in a labor intensive position which "predisposed Veteran to joint loading and repetitive damage over time."  This was incorrect as the Veteran noted that he worked for," 31 years was in a good, warm place."

The Board finds that the case must regretfully be remanded again.  The July 2012 medical opinion is inadequate for rating purposes.  Firstly the examiner erroneously noted that the claimed bilateral knee disability was claimed as secondary to a service connected disorder which it is not.  In addition, the examiner provided a rationale for his opinion that included an incorrect premise that the Veteran engaged in extensive labor intensive employment in coal mines subsequent to service which predisposed him to repetitive bilateral knee damage.

The case should be returned to the same VA examiner who examined the Veteran in July 2012, if available, for an addendum to the opinion.  No VA examination is required if the examiner is available.  If the same examiner is not available, then schedule the Veteran for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  If possible, the same examiner who examined the Veteran during the July 2012 VA examination should be afforded another opportunity to clarify and expand upon his opinion. The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination. The Board emphasizes that a detailed rationale for the opinion is necessary. Specifically, the examiner should amend his previous medical opinion to note that the Veteran's claims are for direct service connection for a bilateral knee disorder and not secondary to a service connected condition.   In addition, the examiner must amend his opinion and rationale to reflect that the Veteran did not engage in extensive labor intensive employment in coal mines subsequent to service.   

2.   If, and only if, the same examiner is no longer available to amend his opinions from the July 2012 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his bilateral knee disorder.  The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination. Any tests deemed medically advisable should be accomplished.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right and left knee disabilities found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and left knee disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's repeated exposure to cold weather during service in Korea.  The examiner should specifically acknowledge and discuss the Veteran's treatment for osteoarthritis post service, and the Veteran's reports that his arthritis was caused or related to his reported repeated exposure to extreme cold weather in service and his continued bilateral knee discomfort since that time to the present. When offering this opinion, the examiner is requested to discuss the articles in the file from USA Today Health, eHow, and Manfred Kaiser that suggest the possibility of a link between arthritis and exposure to cold.

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



